May 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    ROMAN RAMIREZ-MEMIJE, Appellant

NO. 14-11-00456-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and the cause REMANDED for further proceeding in accordance with its opinion.
      We further order this decision certified below for observance.